UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of earliest event reported):November 2, 2010 (November 2, 2010) NATIONAL FINANCIAL PARTNERS CORP. (Exact name of registrant as specified in its charter) Delaware 001-31781 13-4029115 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 340 Madison Avenue, 20th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 301-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On November 2, 2010, National Financial Partners Corp. (the “Company”) issued (i) a press release containing financial information for the Company for the quarterly period ended September 30, 2010, a copy of which is attached hereto as Exhibit 99.1, and (ii) the Quarterly Financial Supplement for the period ended September 30, 2010, a copy of which is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release, dated November 2, 2010, of National Financial Partners Corp. Quarterly Financial Supplement for the period ended September 30, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. National Financial Partners Corp. Date: November 2, 2010 By: /s/ Donna J. Blank Name: Donna J. Blank Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release, dated November 2, 2010, of National Financial Partners Corp. Quarterly Financial Supplement for the period ended September 30, 2010
